By the Court.
In the first case above entitled the relator, John F. Burke, sought the same relief as in the case of State, ex rel. Durbin, v. Smith, Secretary of State, ante, 591; while in the second case above entitled mandamus was sought to compel the attorney general to certify that a synopsis tendered and submitted to him by the relator was a truthful statement of the contents and purposes of the so-called “Administrative Code,” the petition alleging that the attorney general declined to comply upon the sole ground that the act was not *674subject to a referendum because it contained an emergency clause.
The issues involved in these cases being identical, writs are denied for the reasons set forth in State, ex rel Durbin, v. Smith, Secretary of State, ante, 591.

Writs denied.

Hough, Robinson, Jones and Matthias, JJ., concur.
Marshall, C. J., Johnson and Wanamaker, JJ., dissent.